DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, 4 – 6, 8, 9, 11 – 13, 15, 16, and 18 – 20 are pending.  Claim 15 was amended. 
	
Allowable Subject Matter
Claims 1, 2, 4 – 6, 8, 9, 11 – 13, 15, 16, and 18 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8, and 15, the closest prior art of record, Chen, Sun, Haacke, and Gersztenkorn, either singularly or in combination, fail to anticipate or render obvious the method, computer-program product, device, or system comprising 
multiplying the first seismic image by the second seismic image sample-by-sample to generate a diffraction based final image, wherein the diffraction based final image images diffractors and suppresses images of reflectors in the subsurface, 
in combination with all other limitations of the claim as claimed and defined by the applicant.
Regarding claims 2, 4 – 6, 9, 11 – 13,  16, and 18 – 20, the closest prior art of record, Chen, Sun, Haacke, Gersztenkorn, and Poole, either singularly or in claims 1, 8, and 15, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 8, filed 3 September 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 3 June 2021 has been withdrawn. 
Applicant argues (see page 8): The Applicant respectfully submits that any combination of Chen in view of Sun in view of Haacke in view of Gersztenkorn to incorporate the use of a point-by-point multiplication, or Hadamard product, to consolidate information in order to create a seismic image" is impermissible, since the references teach away from their combination. In particular, the objective of Haacke to find via optimization a "set of decimating weights" discourages the use of a Hadamard product as in Gersztenkorn with the matrices of Haacke. 
Examiner agrees with the argument.  The use of a Hadamard product in Gersztenkorn is for producing a point-by-point multiplication of two identically sized matrices.  The multiplication using decimating weights in Haacke is not multiplying two identically sized matrices, rather, it is performing a dot-product of a vector and a matrix to perform the weighted decimation process.  As the two references teach away from each other, the Examiner withdraws this rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862